Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                    EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Young Sun Kwon on 1/12/2021.
The application has been amended as follows: 
1. (Examiner’s Amendment) A solar heat collector tube in which at least an infrared reflective layer, a sunlight-heat conversion layer and an anti-reflection layer are provided on an outer surface of the solar heat collector tube, through  an interior of which a heat medium can flow, wherein the infrared reflective layer has a multilayer structure in which an Ag layer, having dispersed therein at least one metal selected from a group consisting of Mo, W, Ta, Nb and Al, is sandwiched between two metal protective layers, wherein the metal protective layers are formed by at least one metal selected from a group consisting of Mo, W, Ta and Nb, or a compound of the at least one metal and silicon or nitrogen, and wherein an oxygen barrier layer is provided directly between one of the metal protective layers and the sunlight-heat conversion layer.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference, Zhang et al. (US 5,523,132), Yoshida et al. (US 2003/0137739), and Templin et al. (US 2018/0246261), alone or in combination does not disclose the solar heat collector tube as claimed, wherein the layers are arranged and composed as disclosed and the oxygen barrier layer is sandwiched between the metal protective layer and the sunlight-heat conversation layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746